DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 12/28/2020.  Claims 1, 8, 14, and 15 are amended, claims 5, 6, 12, 13, and 19 are cancelled, and new claims 21-25 are added.  Claims 1-4, 6-11, 14-18, and 20-25 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 14-18, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites (additional limitations crossed out):
A system, comprising: 


receiving, from a user 
associating each of the one or more proxy identities with a respective proxy identifier;
receiving, from a merchant device 
retrieving the proxy identity information corresponding to the proxy identity that is associated with the first proxy identifier;
providing, 
receiving, from a service provider 
providing, in response to a determination that the service provider 
receiving, from one or more marketing provider
determining, in response to the receiving of the marketing information, whether the trust level of the first proxy identity meets or exceeds a predefined threshold; and
performing one of the following actions:
automatically communicating, in response to a determination that the trust level of the first proxy identity is at the first trust level, the marketing information to real contact information of the user; 
automatically displaying, in response to a determination that the trust level of the first proxy identity is at the second trust level, the marketing information 
automatically deleting, in response to a determination that the trust level of the first proxy identity is at the third trust level, the marketing information without sending the marketing information to the real contact information of the user or displaying the marketing information via the proxy identity management interface..
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers management of interactions between people.  For example, but for the “non-transitory memory”, “one or more hardware processors”, “proxy identity management interface”, “merchant device”, “network”, “service provider device”, and “marketing provider device” language, the recited steps, in the context of the claims encompasses a series of interactions between people.  To explain, an analog example of the cited claims would be a 
The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of a ““non-transitory memory”, “one or more hardware processors”, a “proxy identity management interface”, “merchant device”, “network”, “service provider device”, and “marketing provider device” to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [0061]-[0080]) such that it amounts to no more than mere instructions to apply the exception using generic computing components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “non-transitory memory”, “one or more hardware processors”, “merchant device”, “network”, “service provider device”, and “marketing provider device” to perform the steps amounts to no more than mere Symantec which featured receiving or transmitting data over a network.  The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claims are not found to be patent eligible.
Claims 2-4, 7, 21-22 are dependent on claim 1, and include all the limitations of claim 1.  Claims 9-11, 14, and 23-24 are dependent on claim 8, and include all the limitations of claim 8.  Claims 16-18, 20, and 25 are dependent on claim 15, and include all the limitations of claim 15.  Therefore, they are also found to be directed to an abstract idea.  Claims 7, 14 and 20 disclose further details regarding the “proxy identity management interface” however the claim merely recites that the interface displays particular data in a particular format.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Shiloh (US 2001/0037316) in view of Hammad (US 2012/0221421), McIssac (US 2016/0028686), and Owen (US 2006/0129644).
Regarding claim 1, Shiloh discloses A proxy identity management system, comprising:
 a non-transitory memory 
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, from a user via the proxy identity management interface, proxy identity information that contains one or more proxy identities of the user, wherein each of the one or more proxy identities is different than a real identity of the user;
associating each of the one or more proxy identities with a respective proxy identifier;
Shiloh discloses a system wherein a user is provided with a virtual user name and virtual user information, and wherein the user may edit the virtual user information and/or add more information related to the virtual user (i.e. receive proxy identity information from user) (Para. [0027], [0085], Fig. 5)
receiving, from a merchant device through a network, a proxy identifier of a user  
retrieving the proxy identity information corresponding to the proxy identity that is associated with the first proxy identifier; 
providing, over the network to the merchant device, the retrieved proxy identity information;
Shiloh discloses a system wherein a user may access a retail website using a virtual entity and wherein upon the website requesting information regarding the user, the system provides false information such as a virtual transaction ID or virtual e-mail address (Paras. [0070], [0088]).
Shiloh does not disclose:
and wherein each of the one or more proxy identities has a corresponding trust level that is a first trust level, a second trust level that is lower than the first trust level, or a third trust level that is lower than the second trust level.  McIssac teaches a system wherein multiple alias addresses (i.e. proxy identities) may be assigned a security state that defines rules for the user’s true address receiving of communications (Para. [0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiloh to utilize the teachings of McIssac since it would prevent the user from receiving undesired messages/content (Para. [0016], [0192]).
Shiloh also does not disclose:
receiving, from a service provider different from the merchant device, a request for a type of real identity information of the user, the request including a first subset of the proxy identity information that has been provided to the merchant device; and
providing, in response to a determination that the service provider is authorized to receive the requested type of real identity information of the user, the requested type of real identity information to the service provider device
Hammad teaches a system wherein a shipper may provide a request for a real address corresponding to an anonymized shipping address provided by a merchant to the shipper, and wherein the real shipping address is provided to the shipper (Paras. [0029]-[0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiloh to utilize the features taught by Hammad since it would allow a user to maintain their privacy such that a merchant does not know who they are, where they live, etc. (Para. [0027]).
Shiloh also does not disclose:
Receiving, from one or more marketing provider devices, marketing information for a first proxy identity of the one or more proxy identities;
Determining, in response to the receiving of the marketing information, whether the trust level of the first proxy identity is at the first trust level, the second trust level, or the third trust level; and performing one of the following actions:
Automatically communicating, in response to a determination that the trust level of the first proxy identity is at the first trust level, the marketing information to real contact information of the user; 
automatically displaying, in response to a determination that the trust level of the first proxy identity is at the second trust level, the marketing information via the proxy identity management interface without sending the marketing information to the real contact information of the user; or
automatically deleting, in response to a determination that the trust level of the first proxy identity is at the third trust level, the marketing information without sending the marketing information to the real contact information of the user or displaying the marketing information via the proxy identity management interface
McIssac teaches a system wherein emails (i.e. marketing content) received at an alias address (i.e. proxy identity) may be forwarded to a user’s true address based on the satisfaction of an access control level (i.e. first trust level) (Fig. 12, Paras. [0017], [0197]-[0202]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiloh to utilize the teachings of McIssac since it would prevent the user from receiving undesired messages/content (Para. [0016], [0192]).  The Examiner notes that the language of the claims indicates that the steps of “automatically communicating…”, “automatically displaying…” and “automatically deleting…” are optional, and since McIssac discloses the “automatically communicating…” step that prior art need not be applied to the remaining steps.   However, in order to advance prosecution, the Examiner also applies reference Owen to teach the remaining limitations.  While the combination of Shiloh and McIssac discloses forwarding content, it does not disclose automatically 
Claims 8 and 15 feature limitations similar to those of claim 1 and are therefore rejected using the same rationale.
Regarding claim 7, Shiloh discloses the system of claim 1, wherein the one or more proxy identities comprise a plurality of proxy identities, and wherein the proxy identity management interface comprises a graphical user interface displaying summaries of the plurality of proxy identities simultaneously, and wherein the operations further comprise: displaying, in response to a user engagement of a summary of one of the plurality of proxy identities via the proxy identity management interface, additional details of said proxy identity.  Shiloh discloses an interface wherein a user may scroll through several entries in a field to select different virtual entities (Para. [0085, Fig. 5, Item 66). 
Claims 14 and 20 feature limitations similar to those of claim 7, and are therefore rejected using the same rationale.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable by Shiloh, Hammad, McIssac, and Owen, and in further view of Aidasani (US 2015/0142570)
Regarding claim 2, Shiloh, Hammad, McIssac, and Owen  do not disclose The system of claim 1, wherein the operations further comprise: 
Determining that the service provider device is authorized to receive a first type of real identity information corresponding to the first subset of the proxy identity information but not authorized to receive a second type of real identity information, wherein the providing the requested type of real identity information is performed in response to the determining.  Aidasani teaches a user specifying which of his identity attributes are allowed to be shared (ex. One attribute may be shared, while a second may not) (Para. [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiloh, Hammad, McIssac, and Owen  to utilize the teachings of Aidasani since it may serve to allow the user to protect their privacy.
Claims 9 and 16 feature limitations similar to claim 2 and are therefore rejected using the same rationale.

Claims 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh, Hammad, McIssac, and Owen, and in further view of Lutnick (US 2015/0142594).
Regarding claim 3, Shiloh partially discloses The system of claim 1, wherein the type of real identity information includes real shipping address information, and wherein the operation further comprise: providing, over the network to the merchant device, shipping cost information determined based on the real shipping address information.  Shiloh discloses a system that retrieves a user’s correct shipping address from a database and sends it to a shipping company 
 Claims 10 and 17 feature limitations similar to claim 3 and are therefore rejected using the same rationale.
Regarding claim 4, Shiloh discloses the system of claim 3, wherein the proxy identity information for at least one of the one or more proxy identities includes an invalid phone number or an invalid email address.  Shiloh discloses a system wherein virtual information associated with a user includes a virtual e-mail address.  
Claims 11 and 18 feature limitations similar to claim 4 and are therefore rejected using the same rationale.

Claims 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh, Hammad, McIssac, and Owen, and in further view of Holtzman (US 2002/0062368).
Regarding claim 21, Shiloh, Hammad, McIssac, and Owen do not disclose the system of claim 1, wherein the operations further comprise: providing, via the proxy identity management interface, and option that allows the user to set up one or more predefined marketing groups from which the user can receive the marketing information.  Holtzman teaches a system wherein a user may register a pseudonym to opt-in to receive selected marketing information (Para. [0162]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiloh, Hammad, McIssac, and Owen to utilize the teachings of Holtzman since it would allow the user to differentiate and select the type of information sought at a particular moment (Para. [0162]).
Claims 23 and 25 feature limitations similar to those of claim 21 and are therefore rejected using the same rationale.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh, Hammad, McIssac, and Owen, and in further view of Scaturro (US 2014/0365300).
Regarding claim 22, Shiloh, Hammad, McIssac, and Owen do not disclose the system of claim 1, wherein the operations further comprise: providing, via the proxy identity management interface, an option that allows the user to set up one or more specific merchants from which the user can receive the marketing information.  Scaturro describes a system wherein users can affirmatively choose to be included in an email list of a plurality of merchants (Fig. 1, Para. [0006]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shiloh, Hammad, McIssac, and Owen to allow users to opt-in to receiving content from particular merchants as described by Scaturro since it would allow a user to receive desired content.
Claim 24 features limitations similar to those of claim 22 and is therefore rejected using the same rationale.
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been considered but are moot due to the application of additional prior art.
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims utilize a function of a particular machine (i.e. proxy identity management interface) in a way that is integral to the claim.  The Examiner respectfully disagrees.  The claim merely recites a “proxy identity management interface” that is described with a high level of generality within the specification, and that merely serves as a tool to collect and relay information provided by the user to the system.  The proxy identity management interface merely signifies a field-of-use by limiting the collection of proxy identity information from a user to a technological environment.  
Further, Applicant’s argument that the claims “effectively transforms a general-purpose computer into a tool that improves data security, since the user need not worry about compromising, his/her real identity via transactions with merchant, nor does the user need to worry about getting too much electronic spam with which the user has no interest” is not persuasive.  The alleged improvements are not to a computer or to any other technology.  The claims feature no improvements to the functioning capabilities of any involved computing elements.  If anything, the claims merely present an improvement to the data itself (i.e. reduction of unwanted content).  As far as the “compromising his/her real identity via transactions with merchants”, the claims are silent in regards to the conducting of any transactions, and merely deal with the distribution of marketing information.  Moreover, even if the claims did provide for 
Applicant’s repeated arguments that the claims present a “very specific practical application of the alleged abstract idea” are not persuasive. Preemption is not a standalone test for patent eligibility. Preemption concerns have been addressed by the examiner through the application of the two-step framework. Applicant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. 
Applicant again argues that the claims are similar to DDR in that they are rooted in computer technology.  The Examiner respectfully disagrees.  The fact that the steps are performed by computing elements does not automatically make the problem unique to the realm of computer technology. The instant claims merely limit the use of the abstract idea to a particular environment - that being a computer environment. Stripped of the generic computer elements recited in the claims, the problem and solution would remain intact. Limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter.   The claims simply recite computing elements performing abstract functions (i.e. sales/marketing activity) and this does not amount to significantly more than the abstract idea. The fact that the claim requires a computer and is not a pure mental process is not dispositive.  
Based on the above evidence, the 101 rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/KYLE G ROBINSON/Examiner, Art Unit 3681       

/SAM REFAI/Primary Examiner, Art Unit 3681